Citation Nr: 1231811	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  99-20 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty in the U.S. Army from August 1982 to June 1986 and in the U.S. Marine Corps from May 1989 to April 1994.  

The Veteran also served in the Texas National Guard from February 1995 to December 1998.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 1998 of a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2000, the Veteran appeared at a hearing before a Decision Review Officer.  A transcript of the hearing is in the Veteran's file.

In January 2001, April 2003, December 2005, May 2009, October 2010, and January 2012 the Board remanded the matter for further development.  No further action to ensure compliance with the Board's prior remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Headaches onset during a period of active duty for training in July 1996.









CONCLUSION OF LAW

Chronic headache was incurred during a period of active duty for training authorized by 38 U.S.C.A. § 502.  38 U.S.C.A. §§ 101(24), 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.6, 3.303 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

In light of the grant of the claim of service connection, further discussion here of VCAA compliance is not necessary.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts

In February 1995 the Veteran enlisted in the Texas Army National Guard.   

In May 1996 the Veteran was ordered to active duty for training for fifteen days, for the time period from June 29, 1996, to June 13, 1996.  There is a copy of the Order authorizing the period of active duty for training.

The service treatment records show that on July 3, 1996, the Veteran complained of headache and pain in the back of the right eye for four days.  The assessment was possible migraine headaches versus eye dysfunction.  

In December 1997, the Veteran filed his claim for service connection.  



On VA examination in June 1998, the Veteran complained of persistent headaches every two to three weeks since July 1996.  The VA examiner noted that the headaches were localized on the left side of the skull.  The diagnosis was recurrent migraine headache.

In December 1998, the Veteran was discharged from the Texas Army National Guard.

VA records dating from 1998 document treatment for headaches.  

In March 2000, the Veteran testified that his headaches started in July 1996, while he was on a two week drill during National Guard training.  He denied any headaches prior to that time.

On VA examination in April 2001, the Veteran complained of headaches about every two weeks.  The diagnosis was migraine.

On VA examination in May 2006, the Veteran complained of headaches for ten years, which had increased to daily occurrences.  A CT scan of the brain in January 2006 was negative.  The diagnosis was tension headaches.

In September 2006, the Veteran stated that he was having headaches on a daily basis. 

On VA examination in January 2009, the Veteran complained of headache pain.  

In September 2009, VA records show that the Veteran complained of headache pain.  The diagnosis was headaches of unknown etiology.  In April 2010, the Veteran was having chronic headaches about 3 times a week.  The assessment was headaches, possible tension headaches.  




On VA examination in June 2010, the Veteran stated that in July 1996 he had severe pain in the front of his head.  He stated that he continued to have dull aching headaches.  The VA examiner concluded that the Veteran suffered from migraine and tension headaches.

VA records from November 2010 to February 2012 list migraine as an active problem.

In  June 2012, an official with the Texas National Guard confirmed that the Veteran's June 29, 1996, to July 13, 1996, period of active duty for training was pursuant to 32 U.S.C.A. § 502.  A copy of the document is in the file.

On VA examination in February 2012, the Veteran stated that his headaches started during summer maneuvers [1996].  The VA examiner stated the headaches were most likely muscle contraction headaches and due to or the result of a service-connected heart disability.  

The file contains no record of headaches before July 3, 1996.

Principles and Theories of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.4(b).

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 






The term "active military, naval, or air service" includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24)(B); 38 C.F.R. § 3.6(24).  

For VA compensation purposes, active duty for training includes full-time duty performed by members of the National Guard of any State, under 32 U.S.C. 316, 502, 503, 504, or 505.  38 C.F.R. § 3.6(c)(3).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." 

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 








Analysis

Although the Veteran is a Persian Gulf War veteran, service connection under the presumptive provisions of 38 C.F.R. § 3.317 is not warranted since the Veteran's headaches have been diagnosed as migraines and tension headaches.  As such, they are not undiagnosed illnesses.

And there is no record of headaches during the Veteran's periods of active duty in the U.S. Army or in U.S. Marine Corps.

The service treatment records show that the Veteran complained of headaches, provisionally diagnosed as migraine headaches, during a period of active duty for training in July 1996, and this period of active duty for training was under the authority of 38 U.S.C.A. § 502.  Additionally, there is no lay or medical evidence of headaches prior to the Veteran's active duty for training in July 1996.  Finally, the Veteran has presented credible lay evidence of recurrent headaches after the period of active duty for training in 1996, and this "continuity" is corroborated by VA medical records, including reports of VA examinations, dating from 1998 to the 2012.  

On VA examination in 1998 and 2010, the diagnosis was recurrent migraines along with tension headaches, and current VA records show migraine headaches as an active problem.  

In summary, the evidence establishes that the Veteran has had recurrent headaches since the period of active duty for training authorized by 38 U.S.C.A. § 502, and there has been continuity of symptomatology since then.  In accordance with 38 C.F.R. § 3.6 and C.F.R. § 3.303(b), service connection for a chronic headache disability is warranted.  







ORDER

Service connection for a chronic headache disability is granted.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


